DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Pro Se
Examiner acknowledges that the individual inventor of the instant Application has filed this instant Application without an assignee, and as of the time of this Examination, without any attorneys of record.  While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed.  Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution.  The Office cannot aid in selecting an attorney or agent.  A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
It should also be noted that the Office sent a communication on 16 Sep 20 notifying Applicant that there has yet to be a properly executed inventor’s oath or declaration received by the Office, required per 37 CFR 1.64 and 37 CFR 1.53(f).  This has still not been received as of the time of this examination.
Priority
Examiner acknowledges that the instant application claims domestic benefit to US 62/895360, filed 3 Sep 19.  While this provisional application appears to share substantially the same subject matter as the instant application’s claims, the provisional application’s specification is 22 pages long and has 59 paragraphs, whereas the instant application’s specification is 25 pages long and has 66 paragraphs.  As such, it is clear that some of the subject matter in the instant application may not comprise proper support from the earlier filed (and shorter) provisional application.  So if during prosecution on the instant application there ever comes a time when a particular prior art reference used in a prior art rejection can only pre-date the actual filing date of the instant application (3 Sep 20) but cannot pre-date the actual filing date of the provisional application (3 Sep 19), the Applicant may rightly assume that the prior art rejection utilizing one or more of these types of references was only made because the Examiner could not find proper support for at least one limitation in those claims being rejected under this condition within the earlier filed provisional application (and thus that/those claim/-s’ effective filing date is the actual filing date of the instant application, 3 Sep 20, instead of getting domestic benefit back to the actual filing date of the provisional application, 3 Sep 19).  If this occurs and Applicant believes that there is proper support for all of the prior art rejected limitations that fall under this condition, Applicant may traverse the rejection/-s and provide one or more particular paragraph numbers from the provisional application where they believe sufficient support is found (note that this is called “perfecting” the claims), and if the Examiner is persuaded then those rejections will be withdrawn at that time.
Claim Interpretation
Claim 10 states that the drone is stored in the control structure when not being flown, which is a negative limitation (i.e. when it is not being flown, versus, for example, when it is in a powered off state).  While in this case the negative limitation does not lead to indefiniteness and/or a new matter rejection because it’s clear as to its meaning and it is fully supported by the specification, it is generally good practice in claim construction to describe the invention definitively by what it is versus what it is not.  Additionally, there are no claim limitations in Claim 10 or any other claim that actually specify that the drone is an aerial drone that has the capability of flying (as drones may operate on the ground and/or in liquid as well), so if for example an industrial drone with only wheels or a track (i.e. is a purely ground-based drone) that always stays inside of a building, then this limitation will always be met because it will never be flown and the building it operates in could be interpreted as the control structure.  As such, it is suggested, but not required, to amend this claim language to (a) potentially change the negative limitation into a positive limitation, and/or (b) include a first limitation that states that the drone is an aerial drone prior to the current limitation and/or in a separate newly added dependent claim.  Alternatively, Applicant may remove the term “flown” entirely in an effort to avoid restricting the drone to being indirectly interpreted as an aerial drone (for example, by changing the limitation to say “wherein the control structure is configured to store the drone when the drone is in a powered off state”, or the like).
Claim Objections
Claim 1 is objected to because of the following informalities: this claim’s first limitation reads “a control structure;;
Claim 12 is objected to because of the following informalities: this claim includes three elements, namely, a display, data storage, and a processor; however, there appears to be missing semi-colon separating the data storage limitation and the processor limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Firstly, the claimed invention of independent Claim 12 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  This claim generally recites the abstract idea of a mental process, involving acquiring data (e.g. ”permission” and “video stream”) and then analyzing the acquired data to infer result data based on the acquired data (e.g. “access code”), which can both be done in the human mind.  The various data processing elements within the device of independent Claim 12 (e.g. “computing device”, “data storage having an having an application stored thereon”, and “processor”) merely receive data and/or process data, and these capabilities describe one or more processes that under broadest reasonable interpretation covers performance of the limitations in the mind but for the recitation of these generic computer components.  That is, other than reciting generic computing components, nothing in the claim elements preclude these processes from practically being performed in the mind.  For example, but for the generic computing components language, the data gathering in the context of these claims encompasses a person mentally acquiring data based on sensed/inferred characteristics such as by sight, hearing, feeling, and/or referencing prior existing memories/knowledge.  And the data processing in the context of these claims merely encompasses a person thinking about and mentally making determinations, estimations, or drawing conclusions based on the sensed/inferred data; especially because these claim limitations do not require the processing determinations/estimations/conclusions to have any particular level of accuracy or precision (i.e. the person may in fact be completely wrong).  The data processing within certain claim limitations discussing the conversion of an encoded/encrypted access signal into an access code can be accomplished mentally as well, as a human brain is more than capable of encoding/decoding (e.g. “pig latin”, “morse code”, etc.).  If a claim limitation under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, this claim recites an abstract idea.  The abstract idea of a mental process done based on data acquired by the person doing the mental process has previously been found to be ineligible under 35 USC 101 per the very similar claim concepts found in the precedential decision relating to Smart Systems Innovations.  As far as the claimed data acquiring limitations which occur prior to the data analysis, generic data-gathering elements are similar to concepts that have also been identified as abstract by the courts, such as obtaining and comparing intangible data in Cybersource.
In accordance with the April 2018 memo “Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.), Part III. A., in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 1. A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 2. A citation to one or more of the court decisions discussed in MPEP §2106.05(d)(ll) as noting the well-understood, routine, conventional nature of the additional element(s); 3. A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); 4. A statement that the examiner is taking Official Notice of the well-understood, routine, conventional nature of the additional element(s).”
At best, the limitations in this claim can be performed by a generically recited and/or general purpose computer that has been pre-loaded with the data necessary to infer various conclusions relating to a “permission” and a “video stream”.  Even if some or all of the data utilized for this inferring (i.e. processing) comes from a different computer, and/or if the inferring (i.e. processing) is party or fully accomplished via one or more different computers than the one or more computers that store the necessary data, and/or if some or all of the result data following the inferring (i.e. processing) is outputted to one or more different computers, then these limitations still involve no more than two or more generic computers in communication with each other.  However, mere data communication steps that can be performed entirely on any one or more generic computer/-s have also been previously identified by the courts as an abstract idea (i.e. a judicial exception): (A) receiving and/or transmitting data is considered to be well-understood, routine, or conventional at least as evidenced by MPEP § 2106.05(d)(II)(i) "receiving or transmitting data over a network", and (iv) "storing and retrieving information in memory"; and (B) comparing received data to other data is also considered to be well-understood, routine or conventional at least as evidenced by MPEP§ 2106.05(d)(II)(ii) "performing repetitive calculations".
This claim in this application does not include additional elements that are sufficient to amount to significantly more than the judicial exception because this claim only requires generically described computing elements that execute old and well known functions, and Office takes Official Notice to the fact that (a) “a computing device”, “data storage having an having an application stored thereon”, and “a processor” are well-known structures of any generic general purpose computer, and (b) the claimed functions to be executed by, and/or the capabilities of, these well-known structures of any generic general purpose computer, are also well understood, routine, and conventional computing functions previously known to the industry, as per the above cited to court decisions and MPEP sections.  The only other element mentioned in this claim is “a display”, which merely describes insignificant post-solutionary activity as it is merely an intended target of the result data (i.e. “video stream”) which is being conditionally output when the access code is present.  Further, that “display” which is intended to output the “video stream” may never actually amount to a practical application if for example nobody ever looks at the display, whomever looks at the display chooses not to agree with it or make use of it’s indications, and/or whomever looks at the display already knew from one or more other sources whatever is being displayed.  Furthermore, whenever a generic computing structure (such as the already mentioned “data storage having an application stored thereon” and/or “processor”) are used for data collection purposes they are also merely describing insignificant pre-solutionary activity, and whenever they are used for result data output purposes they are also merely describing insignificant post-solutionary activity.
This claim does not recite an improvement to another technology or technical field, an improvement to the functioning of the “computing device” itself, or meaningful limitations beyond generally linking the use of one or more abstract ideas to a particular technological environment.  The limitations are no more than a field of use, or perhaps a field of use that also involves insignificant extra-solution activity (for example, pre-solutionary activity merely describing how/from where the data used in the analysis is/are acquired, and/or post-solutionary activity merely describing how/to where the result data created by the analysis is/are outputted to).  Based on this, when viewed as a whole, there are no claim elements that provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea itself.  Therefore, Claim 12 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Corrective actions are required.
Secondly, the claimed invention in Claims 13-14 is also directed to non-statutory subject matter.  These claims do not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to “a computer program product”, which may be merely software per se (i.e. mere information in the form of data).  Per MPEP § 2106, subsection I, claims directed to a signal per se, mere information in the form of data, a contract between two parties, or a human being, do not fall into at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  While independent Claim 13 states that the computer program product has “a series of operating instructions”, these operating instructions may also be merely software per se (i.e. mere information in the form of data).  Furthermore, while independent Claim 13 states that the series of operating instructions are “stored on a non-transitory computer readable medium that when executed direct a processor to…”, the claim is not definitively claiming the non-transitory computer readable medium nor the processor, it is definitively claiming the computer program product having a series of operating instructions.  The non-transitory computer readable medium is merely where the computer program product having a series of operating instructions are stored, and the processor is merely what executes the computer program product having a series of operating instructions.  Additionally, while independent Claim 13 further states “provide a video stream to a display of a computing device for monitoring a project”, this video stream/display/computing device/project are not definitively claimed as part of the computer program product; they are merely external elements involved in the anticipated outcome from the processor’s actions.  Finally, regarding dependent Claim 14, while this claim further requires the operating instructions “to direct operation of a camera on a tethered-drone to obtain the image used to produce the video stream”, the camera and the tethered-drone are also not definitively claimed, they are merely external-to-the-computer-program-product as targets of control operations within the operating instructions.  Therefore, Claims 13-14 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Corrective actions are required.
Claim Rejections - 35 USC § 112
Firstly, the following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 6-8 (and Claims 3 and 9 based on dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention, for the following reasons:
(1) Claim 2 includes the term “the viewing system”, which lacks proper antecedent basis for use in this claim.  For purposes of compact prosecution, Examiner is interpreting this term to instead be “the monitoring system”.  Appropriate correction is required.
(2) Claim 6 includes the term “the video stream”, which lacks proper antecedent basis for use in this claim.  For purposes of compact prosecution, Examiner is interpreting this term to instead be “a video stream comprising the images”.  Appropriate corrections are required.
(3) Claim 7 includes the term “the video stream”, which lacks proper antecedent basis for use in this claim.  For purposes of compact prosecution, Examiner is interpreting this claim to instead be dependent on Claim 6 (as interpreted above so that “the video stream” is instead “a video stream comprising the images”) instead of Claim 1.  Appropriate correction is required.
(4) Claim 8 includes the phrase “the control structure includes at least one processor…”; however, this claim is dependent upon Claim 1, which already requires a computing device which includes “a processor”.  As such, it is not clear as to whether this newly mentioned “at least one processor” in Claim 8 is different from the one mentioned in Claim 1 (and if so, they need to be clearly differentiated by perhaps stating something like “a first processor” in Claim 1 and “at least one second processor” in Claim 8, or the like), or if it is meant to be referring to the same processor as the one mention in Claim 1 (and if so, it should instead read “the processor” instead of “at least one processor”).  For purposes of compact prosecution, Examiner is interpreting this phrase to be referring to a different processor/-s from the one mentioned in Claim 1.  Appropriate corrections are required.
Secondly, the following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This claim’s only limitation requires that the drone is a tethered-drone.  However, this claim is dependent upon independent Claim 1, which already states “wherein the drone is tethered to the control structure”, which makes that drone already a tethered-drone.  As such, Claim 11 is an improper dependent claim for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, and 10-14 are rejected under 35 U.S.C. 103 as being obvious over Miller et al. (US 2020/00055613, filed 20 Aug 19), herein “Miller”.  Note that several embodiments of Miller are utilized in the below citations which is why these rejections stated as obvious under 35 USC 103 rather than purely anticipated under 35 USC 102(a)(2).
Regarding Claims 1 (independent) and 11 (dependent), Miller renders obvious a monitoring system for live events (“control from a central operations center allows the use of a wide range of special-purpose rotorcraft that can, for example, perform two-way communications with individuals on the ground to…photograph or enhance celebrations or ceremonies such as weddings, deploy nets or hooks for fishing when aerial observation or other detection methods suggest fish are present…”, Paragraph 7), comprising:
a control structure (“can also be used with a copter in a “sky mooring” attached to any elevated structure if the enclosure has a remotely-controlled “lid””, Paragraph 23, “a connection between the “landing platform” and the copter can be made with a line”, Paragraph 24, “a variant of this “control mooring” system can also be used with a “sky mooring” (including one attached to a tower or other elevated structure) that uses a “lid” or other top-opening structure”, Paragraph 24);
a drone having a camera, wherein the drone is tethered to the control structure (“The pulley or drum would be positioned below the “landing platform” with the line going through that platform for attachment to the copter by means of a releasable cable tie (or by passing through an eyelet on the bottom of the copter or on a platform or bracket attached to the copter, as described below in the “control mooring” discussion). The line can then be extended or retracted by rotating the pulley by remote control to allow “flights” of the copter in the immediate vicinity of the kite and then to “reel in” the copter to “land” on the platform again. For example, as shown in FIG. 2, releasing a copter 1700 to hover while connected by a safety line 1702 allows the stability of the camera to be controlled by the copter alone, without vibration or shaking from movements of the kite in the wind. Optionally, power can be supplied through the tether for prolonged operating times”, Paragraph 24, “for better video shooting, the copter can then be “released” by feeding out line and can hover to frame shots without interference from the kite or bridle while using the copter's gyro systems to stabilize video…video or still photographs to be taken through a window in the enclosure and transmitted to the operator at a remote control center”, Paragraph 25); and
a computing device (“system 3700 comprises an elevated structure 3701 and user equipment (UE) 3703 that may be associated with application 3705 and sensors 3711. In one embodiment, the elevated structure 3701 and UE 3703 has connectivity to a multicopter control system 3709 via a communication network 3713, e.g., a wireless communication network”, Paragraph 61, “the multicopter control system may receive a command from a user via his/her UE 3703”, Paragraph 67), including:
an integrated transceiver (“Embodiments of a “control mooring” system described herein control the maximum altitude and flight radius of the multicopter and can be used to hold the multicopter having a camera in a fixed position for taking photographs, taking selfies, or shooting video. The system also protects against fly-away from wind gusts and can be adjusted to avoid contact with obstacles, such as trees or nearby buildings. In addition, the system allows for flight in confined spaces such as indoors or outdoors in backyards, parks, and other small flying sites, where contact with structures or obstacles needs to be avoided. The “control mooring” system is also helpful whenever a flyaway could create hazards for the multicopter, people, pets, personal property, or the copter itself. For smaller multicopters, these occasions include flights outdoors on any day with more than a light breeze present. For all sizes of multicopters, the “control mooring” system is useful in locations near structures or obstacles that must be avoided, such as trees, crowds, buildings, highways, pools, or ponds. The “control mooring” system is also useful when inexperienced operators are still learning how a specific multicopter responds to manipulation of the levers on the transmitter. FIG. 10 illustrates a quadcopter 3000 attached to a “control mooring” 3002 according to one embodiment of this disclosure”, Paragraph 37) configured to receive an access signal (“a network detection sensor for detecting wireless signals or receivers for different short-range communications (e.g., Bluetooth, Wi-Fi, Li-Fi, Near Field Communication (NFC) etc.), temperature sensors, a camera/imaging sensor for gathering image data, e.g., the camera sensors may detect targets and the like”, Paragraph 66, “Systems in the enclosure could also support remote or automatic initiation of a data connection…that could allow remote…downloading and transmission to the operator via the Internet or other means of photographs from an SD card in the camera (to allow higher resolution than the video sent back in flight). The enclosure might also have its own “Wi-Fi” system if the multicopter has built-in “Wi-Fi” capability”, Paragraph 77; wherein the access signal is a Bluetooth and/or Wi-Fi (or the like) pairing request to communicatively pair together the copter with the computing device and/or other computing entities within the securely connected network); and
a first processor configured to control operations of the drone and the camera (“remote control can be used to move and stabilize the camera”, Paragraph 6, “an operator using the controller 114 can control the copter, which in turn can affect the orientation and movement of the kite adapter 100 in the air. This serves several utilities, including the enjoyment of being able to have a degree of control over the orientation of the integrated unit in the air, such as causing the kite to do “loops” or aiming a camera on the copter for aerial photograph or videos”, Paragraph 29, “application 3705 enables the multicopter control system 3709 to process communication information and/or contextual information and/or sensor information to determine at least one instruction to an airborne multicopter 3707”, Paragraph 65, “the multicopter control system may receive a command from a user via his/her UE 3703 to return the multicopter 3707 to the elevated structure 3701, whereupon the multicopter control system 3709 instructs the airborne multicopter 3707 in real-time to return to the elevated structure 3701”, Paragraph 67, “The operator would retain the capability to exercise manual control over the copter”, Paragraph 71, “remote activation of an “inspection camera” within the enclosure with the copter”, Paragraph 77), when having permission based on the access signal (i.e. inherent when trying to join a secure Wi-Fi network or to pair with a Bluetooth device; in case Applicant traverses this inherency, Office takes Official Notice that this concept is undeniably old and well known in the art of communications security; “remote activation of an “inspection camera” within the enclosure with the copter”, Paragraph 77), to capture images from the camera (“this allows video or still photographs to be taken through a window in the enclosure and transmitted to the operator at a remote control center”, Paragraph 25, “Almost any standard multicopter would automatically send back its precise GPS coordinates and photos from the location”, Paragraph 60, “camera/imaging sensor for gathering image data, e.g., the camera sensors may detect targets and the like”, Paragraph 66).
Regarding Claim 12 (independent), Miller renders obvious a computing device (“system 3700 comprises an elevated structure 3701 and user equipment (UE) 3703 that may be associated with application 3705 and sensors 3711. In one embodiment, the elevated structure 3701 and UE 3703 has connectivity to a multicopter control system 3709 via a communication network 3713, e.g., a wireless communication network”, Paragraph 61, “the multicopter control system may receive a command from a user via his/her UE 3703”, Paragraph 67), comprising:
a display (“Almost any standard multicopter would automatically send back its precise GPS coordinates and photos from the location…For example, remotely-viewable video cameras in conjunction with specialized copters in a network of sky moorings could allow an environmental regulator in a central location to observe smokestacks at multiple high-risk industrial sites and remotely “dispatch” one of those copters for on-site air testing whenever an anomalous emission is suspected (or for routine air sampling at various altitudes)”, Paragraph 60, “UE 3703 may facilitate various input means for receiving and generating information, including, but not restricted to, a touch screen capability, a keyboard and keypad data entry, a voice-based input mechanism, and the like”, Paragraph 64; Office takes Official Notice that remotely-viewable video cameras are undeniably old and well known in the art as being viewable on displays, and further, that user equipment (such as UE 3703 from Miller) used to remotely control/monitor unmanned copter operations are undeniably old and well known in the art to often include displays);
data storage having an having an application stored thereon (“UE 3703 may include, but is not restricted to, any type of a mobile terminal, wireless terminal, fixed terminal, or portable terminal. Examples of the UE 3703, may include, but are not restricted to, a mobile handset, a wireless communication device, a station, a unit, a device, a multimedia computer, a multimedia tablet, an Internet node, a communicator, a desktop computer, a laptop computer, a notebook computer, a netbook computer, a tablet computer, a Personal Communication System (PCS) device, a personal navigation device, a Personal Digital Assistant (PDA), a digital camera/camcorder, an infotainment system, a dashboard computer, a television device, or any combination thereof, including the accessories and peripherals of these devices, or any combination thereof. In one embodiment, the UE 3703 may support any type of interface for retrieving, dispatching, and enclosing a multicopter in an elevated structure. In addition, the UE 3703 may facilitate various input means for receiving and generating information, including, but not restricted to, a touch screen capability, a keyboard and keypad data entry, a voice-based input mechanism, and the like”, Paragraph 64, “application 3705 may include various applications such as, but not restricted to, location-based service application, a navigation application, content provisioning application, camera/imaging application, and the like. In one embodiment, the application 3705 is installed within the elevated structure 3701, UE 3703, and multicopter 3707. In one example embodiment, a location-based service application enables a multicopter control system 3709 to determine, for example, position, geographic co-ordinates, heading, speed, context, or any combination thereof, of multicopter 3707”, Paragraph 65); and
a processor configured to, when having permission, convert an encoded/encrypted access signal to an access code, and when the access code is present (“a network detection sensor for detecting wireless signals or receivers for different short-range communications (e.g., Bluetooth, Wi-Fi, Li-Fi, Near Field Communication (NFC) etc.), temperature sensors, a camera/imaging sensor for gathering image data, e.g., the camera sensors may detect targets and the like”, Paragraph 66, “Systems in the enclosure could also support remote or automatic initiation of a data connection…that could allow remote…downloading and transmission to the operator via the Internet or other means of photographs from an SD card in the camera (to allow higher resolution than the video sent back in flight). The enclosure might also have its own “Wi-Fi” system if the multicopter has built-in “Wi-Fi” capability…remote activation of an “inspection camera” within the enclosure with the copter”, Paragraph 77; wherein the access signal is a Bluetooth and/or Wi-Fi (or the like) pairing request to communicatively pair together the copter with the computing device and/or other computing entities within the securely connected network; also note that the “permission” is inherent when trying to join a secure Wi-Fi network or to pair with a Bluetooth device, and in case Applicant traverses this inherency, Office takes Official Notice that this concept is undeniably old and well known in the art of communications security), provide a received, video stream to the display for viewing (“this allows video or still photographs to be taken through a window in the enclosure and transmitted to the operator at a remote control center”, Paragraph 25, “Almost any standard multicopter would automatically send back its precise GPS coordinates and photos from the location”, Paragraph 60, “UE 3703 may facilitate various input means for receiving and generating information, including, but not restricted to, a touch screen capability, a keyboard and keypad data entry, a voice-based input mechanism, and the like”, Paragraph 64, “camera/imaging sensor for gathering image data, e.g., the camera sensors may detect targets and the like”, Paragraph 66), wherein the processor receives the permission via the application (i.e. inherent when trying to join a secure Wi-Fi network or to pair with a Bluetooth device; in case Applicant traverses this inherency, Office takes Official Notice that this concept is undeniably old and well known in the art of communications security).
Regarding Claim 13 (independent), Miller renders obvious a computer program product having a series of operating instructions stored on a non-transitory computer readable medium that when executed direct a processor (“the UE 3703 may include, but is not restricted to, any type of a mobile terminal, wireless terminal, fixed terminal, or portable terminal. Examples of the UE 3703, may include, but are not restricted to, a mobile handset, a wireless communication device, a station, a unit, a device, a multimedia computer, a multimedia tablet, an Internet node, a communicator, a desktop computer, a laptop computer, a notebook computer, a netbook computer, a tablet computer, a Personal Communication System (PCS) device, a personal navigation device, a Personal Digital Assistant (PDA), a digital camera/camcorder, an infotainment system, a dashboard computer, a television device, or any combination thereof, including the accessories and peripherals of these devices, or any combination thereof”, Paragraph 64, “a multicopter control system 3709 may be a platform with multiple interconnected components. The multicopter control system 3709 may include one or more servers, intelligent networking devices, computing devices, components, and corresponding software to configure an elevated structure 3701 and multicopter 3707 for safe retrieval and dispatch. In one example embodiment, the multicopter control system may receive a command from a user via his/her UE 3703 to return the multicopter 3707 to the elevated structure 3701, whereupon the multicopter control system 3709 instructs the airborne multicopter 3707 in real-time to return to the elevated structure 3701”, Paragraph 67) to convert an encoded/encrypted access signal to an access code, and when the access code is present (“a network detection sensor for detecting wireless signals or receivers for different short-range communications (e.g., Bluetooth, Wi-Fi, Li-Fi, Near Field Communication (NFC) etc.), temperature sensors, a camera/imaging sensor for gathering image data, e.g., the camera sensors may detect targets and the like”, Paragraph 66, “Systems in the enclosure could also support remote or automatic initiation of a data connection…that could allow remote…downloading and transmission to the operator via the Internet or other means of photographs from an SD card in the camera (to allow higher resolution than the video sent back in flight). The enclosure might also have its own “Wi-Fi” system if the multicopter has built-in “Wi-Fi” capability…remote activation of an “inspection camera” within the enclosure with the copter”, Paragraph 77; wherein the access signal is a Bluetooth and/or Wi-Fi (or the like) pairing request to communicatively pair together the copter with the computing device and/or other computing entities within the securely connected network; also note that the “permission” is inherent when trying to join a secure Wi-Fi network or to pair with a Bluetooth device, and in case Applicant traverses this inherency, Office takes Official Notice that this concept is undeniably old and well known in the art of communications security), provide a video stream to a display of a computing device (“this allows video or still photographs to be taken through a window in the enclosure and transmitted to the operator at a remote control center”, Paragraph 25, “Almost any standard multicopter would automatically send back its precise GPS coordinates and photos from the location…For example, remotely-viewable video cameras in conjunction with specialized copters in a network of sky moorings could allow an environmental regulator in a central location to observe smokestacks at multiple high-risk industrial sites and remotely “dispatch” one of those copters for on-site air testing whenever an anomalous emission is suspected (or for routine air sampling at various altitudes)”, Paragraph 60, “UE 3703 may facilitate various input means for receiving and generating information, including, but not restricted to, a touch screen capability, a keyboard and keypad data entry, a voice-based input mechanism, and the like”, Paragraph 64, “camera/imaging sensor for gathering image data, e.g., the camera sensors may detect targets and the like”, Paragraph 66; Office takes Official Notice that remotely-viewable video cameras are undeniably old and well known in the art as being viewable on displays, and further, that user equipment (such as UE 3703 from Miller) used to remotely control/monitor unmanned copter operations are undeniably old and well known in the art to often include displays) for monitoring a project (“control from a central operations center allows the use of a wide range of special-purpose rotorcraft that can, for example, perform two-way communications with individuals on the ground to…photograph or enhance celebrations or ceremonies such as weddings, deploy nets or hooks for fishing when aerial observation or other detection methods suggest fish are present…”, Paragraph 7).
Regarding Claim 2, Miller renders obvious the monitoring system as recited in Claim 1, and Miller further renders obvious that the computing device includes a memory having an application stored thereon, and the first processor controls operation of the drone and the camera via the application (“UE 3703 may include, but is not restricted to, any type of a mobile terminal, wireless terminal, fixed terminal, or portable terminal. Examples of the UE 3703, may include, but are not restricted to, a mobile handset, a wireless communication device, a station, a unit, a device, a multimedia computer, a multimedia tablet, an Internet node, a communicator, a desktop computer, a laptop computer, a notebook computer, a netbook computer, a tablet computer, a Personal Communication System (PCS) device, a personal navigation device, a Personal Digital Assistant (PDA), a digital camera/camcorder, an infotainment system, a dashboard computer, a television device, or any combination thereof, including the accessories and peripherals of these devices, or any combination thereof. In one embodiment, the UE 3703 may support any type of interface for retrieving, dispatching, and enclosing a multicopter in an elevated structure. In addition, the UE 3703 may facilitate various input means for receiving and generating information, including, but not restricted to, a touch screen capability, a keyboard and keypad data entry, a voice-based input mechanism, and the like”, Paragraph 64, “application 3705 may include various applications such as, but not restricted to, location-based service application, a navigation application, content provisioning application, camera/imaging application, and the like. In one embodiment, the application 3705 is installed within the elevated structure 3701, UE 3703, and multicopter 3707. In one example embodiment, a location-based service application enables a multicopter control system 3709 to determine, for example, position, geographic co-ordinates, heading, speed, context, or any combination thereof, of multicopter 3707”, Paragraph 65).
Regarding Claim 4, Miller renders obvious the monitoring system as recited in Claim 1, and Miller further renders obvious that the access signal is an encoded/encrypted access signal and the first processor is configured to convert the encoded/encrypted access signal to an access code employing the application to obtain the permission (“a network detection sensor for detecting wireless signals or receivers for different short-range communications (e.g., Bluetooth, Wi-Fi, Li-Fi, Near Field Communication (NFC) etc.), temperature sensors, a camera/imaging sensor for gathering image data, e.g., the camera sensors may detect targets and the like”, Paragraph 66, “Systems in the enclosure could also support remote or automatic initiation of a data connection…that could allow remote…downloading and transmission to the operator via the Internet or other means of photographs from an SD card in the camera (to allow higher resolution than the video sent back in flight). The enclosure might also have its own “Wi-Fi” system if the multicopter has built-in “Wi-Fi” capability…remote activation of an “inspection camera” within the enclosure with the copter”, Paragraph 77; wherein the access signal is a Bluetooth and/or Wi-Fi (or the like) pairing request to communicatively pair together the copter with the computing device and/or other computing entities within the securely connected network; also note that the “permission” is inherent when trying to join a secure Wi-Fi network or to pair with a Bluetooth device, and in case Applicant traverses this inherency, Office takes Official Notice that this concept is undeniably old and well known in the art of communications security).
Regarding Claim 5, Miller renders obvious the monitoring system as recited in Claim 1, and Miller further renders obvious that the integrated transceiver is configured to receive the access signal via either a cellular network, a wireless local area network (WLAN), or a combination of both (“a signal repeater on the sky mooring system would allow two-way communications even in mountains, both to control the copter and to allow cellular communications with a phone the copter might carry”, Paragraph 60, “the elevated structure 3701 and UE 3703 has connectivity to a multicopter control system 3709 via a communication network 3713, e.g., a wireless communication network”, Paragraph 61, “application 3705 enables the multicopter control system 3709 to process communication information and/or contextual information and/or sensor information to determine at least one instruction to an airborne multicopter 3707”, Paragraph 65, “a network detection sensor for detecting wireless signals or receivers for different short-range communications (e.g., Bluetooth, Wi-Fi, Li-Fi, Near Field Communication (NFC) etc.)”, Paragraph 66).
Regarding Claim 6, Miller renders obvious the monitoring system as recited in Claim 1, and Miller further renders obvious that the computing device further includes a display and the first processor provides a video stream comprising the images to the display for viewing (“Almost any standard multicopter would automatically send back its precise GPS coordinates and photos from the location…For example, remotely-viewable video cameras in conjunction with specialized copters in a network of sky moorings could allow an environmental regulator in a central location to observe smokestacks at multiple high-risk industrial sites and remotely “dispatch” one of those copters for on-site air testing whenever an anomalous emission is suspected (or for routine air sampling at various altitudes)”, Paragraph 60, “UE 3703 may facilitate various input means for receiving and generating information, including, but not restricted to, a touch screen capability, a keyboard and keypad data entry, a voice-based input mechanism, and the like”, Paragraph 64; Office takes Official Notice that remotely-viewable video cameras are undeniably old and well known in the art as being viewable on displays, and further, that user equipment (such as UE 3703 from Miller) used to remotely control/monitor unmanned copter operations are undeniably old and well known in the art to often include displays).
Regarding Claim 10, Miller renders obvious the monitoring system as recited in Claim 1, and Miller further renders obvious that the drone is stored in the control structure when not being flown (“FIG. 9 illustrates a sky mooring enclosure for a copter, according to one example embodiment”, Paragraph 14, “a box-shaped enclosure with a door that could be closed and locked remotely could have the tubes and funnels described above facing forward; this would allow the copter to be retrieved from the front so the door could close behind it for protection of the copter and other systems from weather and tampering”, Paragraph 48, “In a sophisticated system, the sky mooring might be programmed to take any other “post-mooring” actions to “reset” the copter, so it would be protected and prepared for use again. In addition to charging batteries as described above, these actions might include the automatic (or remotely controlled) opening and closure of a door or “lid” to protect the copter from wind, weather, vandalism, and theft until it is needed again (as illustrated in FIG. 9)”, Paragraph 77).
Regarding Claim 14, Miller renders obvious the computer program product as recited in Claim 13, and Miller further renders obvious that the operating instructions are further configured to direct operation of a camera on a tethered-drone to obtain the image used to produce the video stream (“The pulley or drum would be positioned below the “landing platform” with the line going through that platform for attachment to the copter by means of a releasable cable tie (or by passing through an eyelet on the bottom of the copter or on a platform or bracket attached to the copter, as described below in the “control mooring” discussion). The line can then be extended or retracted by rotating the pulley by remote control to allow “flights” of the copter in the immediate vicinity of the kite and then to “reel in” the copter to “land” on the platform again. For example, as shown in FIG. 2, releasing a copter 1700 to hover while connected by a safety line 1702 allows the stability of the camera to be controlled by the copter alone, without vibration or shaking from movements of the kite in the wind. Optionally, power can be supplied through the tether for prolonged operating times”, Paragraph 24, “for better video shooting, the copter can then be “released” by feeding out line and can hover to frame shots without interference from the kite or bridle while using the copter's gyro systems to stabilize video…video or still photographs to be taken through a window in the enclosure and transmitted to the operator at a remote control center”, Paragraph 25, “remote control can be used to move and stabilize the camera”, Paragraph 6, “an operator using the controller 114 can control the copter, which in turn can affect the orientation and movement of the kite adapter 100 in the air. This serves several utilities, including the enjoyment of being able to have a degree of control over the orientation of the integrated unit in the air, such as causing the kite to do “loops” or aiming a camera on the copter for aerial photograph or videos”, Paragraph 29, “Almost any standard multicopter would automatically send back its precise GPS coordinates and photos from the location”, Paragraph 60, “The operator would retain the capability to exercise manual control over the copter”, Paragraph 71, “remote activation of an “inspection camera” within the enclosure with the copter”, Paragraph 77).
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being obvious over Miller in view of Jeong et al. (KR 102073329, filed 5 Jul 19), herein “Jeong”.
Regarding Claim 3, Miller renders obvious the monitoring system as recited in Claim 2, and Miller further renders obvious that the application communicates with a remote server via the integrated transceiver (“a multicopter control system 3709 may be a platform with multiple interconnected components. The multicopter control system 3709 may include one or more servers, intelligent networking devices, computing devices, components, and corresponding software to configure an elevated structure 3701 and multicopter 3707 for safe retrieval and dispatch”, Paragraph 67) to receive the access signal (which has already been interpreted as a Bluetooth and/or Wi-Fi (or the like) pairing request to communicatively pair together the copter with the computing device and/or other computing entities within the securely connected network; see discussion below pertaining to Jeong).  Miller remains silent in that the communication with the remote server includes receiving the access signal (which has already been interpreted as a Bluetooth and/or Wi-Fi (or the like) pairing request to communicatively pair together the copter with the computing device and/or other computing entities within the securely connected network).  However, this is rendered obvious over the teachings of Jeong (“When the monitoring center 500…requests image data on the server 400, the server 400 is stored in an internal database through a security process, or in real time in the image relay system 300. Images to be transmitted may be provided”, Paragraph 22, “The tether system and the video relay system may be connected to each other through a local area network (LAN) so that accurate data may be transmitted without data loss. In addition, data can be transmitted between the drone and the tether system in various forms, such as wireless communication such as Bluetooth and Wi-Fi. In the case of the tether system and the video relay system, data of various types such as mobile communication network, Ethernet, and Laura network can be transferred. Can be done. If a wide area network is vulnerable to security, the tether system may encrypt data transmitted from the drone, and the video relay system may decrypt the data. In addition, the video relay system of the present invention may be provided to compress the file capacity by using an image encoder (Encoder) for the received image, an image decoder (Decoder) is formed on the video relay system to be provided for the administrator to check Can be.”, Paragraph 28).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the monitoring system of Miller so that the access signal is received from a remote server, as is rendered obvious over the teachings of Jeong, in order to enable secure (such as by utilizing a Bluetooth and/or Wi-Fi (or the like) pairing process already discussed with regards to Miller, and potentially additional security measures such as further encrypting/encoding any wireless data exchanges between computing entities in the secure network even after pairing to that secure network) communications between not just the copter and one or more user equipment (i.e. controllers), but to other computing entities such as a central server, monitoring center, other copters, etc., thus enabling better oversight and data exchange between more entities in a secure network and while reducing vulnerabilities to malicious actors trying to gain access to the secure network.  Furthermore, it would be especially obvious to modify Miller in this manner since Miller already disclosed the benefit of transmitting data through the tether itself (instead of through Bluetooth and/or Wi-Fi as alternative wireless data transmission means) to eliminate clandestine privacy issues that could be associated with wireless data transfer (“Another important benefit is that since the integrated unit is tethered to the operator's location via the cord 107, the integrated unit cannot be used by an operator to invade the privacy of others clandestinely. This is in contrast to a typical “drone” with a camera, where unwanted pictures or video can be taken while the operator is remotely located. As with a typical kite, the integrated unit is tethered via the cord 107”, Paragraph 31 of Miller), so if the data transfer is a wireless tether instead of wired tether using a physical cord, it would be an obvious modification to provide the access signal from a remote server such as a central monitoring center to ensure that unwanted pictures or video are not taken in a clandestine way by an operator without explicit permissions to do so from said central monitoring center.
Regarding Claim 7, Miller renders obvious the monitoring system as recited in Claim [[1]]6, and but Miller remains silent in that the video stream is received in real time.  However, this is taught by Jeong (“Real-time traffic monitoring system using a wired drone according to the configuration of the present invention as described above, the real-time traffic situation can be grasped through the camera formed on the wired drone and the law violation vehicle monitoring can be made, the convenience of the driver and the road safety There is an advantage that can be secured”, Paragraph 14).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the monitoring system of Miller so that the video stream is specifically received in real time, as is taught by Jeong, in order to more quickly enable image analysis on the video stream received, which is clearly a benefit over receiving the video stream after any sort of delay.
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Miller in view of Official Notice (as evidenced by Myers et al. (US 2019/0266715, filed 24 Oct 19 and published 29 Aug 19), herein “Myers”).
Regarding Claim 8, Miller renders obvious the monitoring system as recited in Claim 1, but Miller remains silent in that the control structure further includes at least one second processor that converts the images to a video stream.  However, Office takes Official Notice that it is undeniably old and well known in the art that cameras can not only take images (that can later be converted into a video stream if desired) but can instead or alternatively take video streams (that can later be broken into a series of individual image frames if desired).  Likewise, it is merely a matter of obvious design choice as to where processing of data (such as images and/or video streams) is done, as there are known advantages and disadvantages for various computing tasks to be distributed among a plurality of (generally less powerful but less expensive) processors in different locations versus instead being done by a single (generally more powerful but more expensive) processor.  As such, this limitation is merely an obvious variant to the claim in which it depends, since adding at least one processor to the control structure for converting received images to a video stream is merely a matter of obvious design choice over keeping the camera output as only images without converting them to a video stream (as per Claim 1), and/or for converting the camera output as images to a video stream using the processor already onboard the drone rather than a processor elsewhere (such as in the control structure, as claimed).  As merely evidence to the above obviousness rationale, Myers describes any number of processors working alone or together that can transform information between different formats such as between image and video (“Images from the UAV can be sent to other components for image analysis”, Abstract, “one or more processors are configured to execute instructions (e.g., computer-readable instructions, computer-executable instructions, etc.) to perform any of a plurality of described operations. The one or more processors can access information from system memory and/or store information in system memory. The one or more processors can transform information between different formats, such as, for example, images, videos, inspection rules, instructions, etc.”, Paragraph 60).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the monitoring system of Miller so that the control structure further includes at least one second processor that converts the images to a video stream, as is merely a matter of obvious design choice in view of Official Notice as evidenced by Myers, in order to enable distribution of computing tasks instead of requiring all processing be done onboard the drone, thus reducing the required processing power (and likely cost) of the drone’s processor.
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Miller in view of Official Notice (as evidenced by Myers), further in view of Lunt (US 2016/0344981, filed 23 May 16 and published 24 Nov 16).
Regarding Claim 9, Miller in view of Official Notice (as evidenced by Myers) renders obvious the monitoring system as recited in Claim 8, but Miller remains silent regarding an antenna that transmits the video stream to the computing device.  However, this is taught by Lunt (“monitoring assembly 12 which may contain a computer and monitor (e.g., a ground station)”, Paragraph 27, “Camera 106 is configured to capture live static or video images of the stationary or moving object and transmit images via video transmitter 128 and video antenna 131 and data (e.g., time tags, coordinate information, etc.) to monitoring assembly 12 where it is received by video receiver 52 and antenna 53”, Paragraph 38, “when the area around target 1000 is flown over by aerial platform 18 (e.g., coordinate area 32), the user sees coordinate area 32 on monitor 42 of computer 40 because the image(s) obtained by camera 106 are transmitted to computer 40 through video transmitter 128. For example, camera 106 may transmit images with video transmitter 128 and video antenna 131 which are received by video antenna 53 of video receiver 52 which allows images from camera 106 to be shown on monitor 42”, Paragraph 41).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the monitoring system of Miller so that an antenna transmits video stream to a computing device, as taught by Lunt, in order to provide a well-known type of transmitter capable of transmitting video.
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Boykin et al. (US 2018/0050800, filed 31 Jul 17, published 22 Feb 18), herein “Boykin”
Boyk (US 2018/0208310, filed 17 Jan 18, published 26 Jul 18)
Miller (US 2019/0086920, filed 31 Jan 18, published 21 Mar 19), herein “Miller 2”
Miller et al. (US 2018/0312276, filed 26 Apr 18, published 1 Nov 18), herein “Miller 3”
McRoberts et al. (US 2020/0377210, based on domestic benefit to provisional 62/854549, filed 30 May 19), herein “McRoberts”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between the hours of 0930-1800 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663